Citation Nr: 1127321	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  07-29 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral knee disorder, including internal derangement (claimed as degenerative arthritis).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from October 1977 to November 1997.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In September 2008, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  
The veteran subsequently relocated and jurisdiction of his claim was transferred to the RO in Pittsburgh, Pennsylvania.  In February 2011, the RO issued a supplemental statement of the case (SSOC) continuing to deny the claim and returned the file to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In September 2008, the Board found it necessary to remand this claim so the Veteran could undergo a VA compensation examination to obtain a medical nexus opinion regarding the nature and etiology of his current bilateral knee disorder, which has so far been diagnosed as internal derangement of the left and right knees.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); See also 38 U.S.C.A. § 5103A(d)(2) (West 2002 and Supp. 2010); 38 C.F.R. § 3.159(c)(4)(i) (2010); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).


It appears that a VA compensation medical opinion, but not examination, was then provided by a consulting orthopedic surgeon on a contractual basis, in December 2010, due to the Veteran's then-current overseas address in Japan and then the United Kingdom.  However, the December 2010 VA compensation report is problematic.  The December 2010 VA compensation physician's report did not clearly articulate a requested opinion on etiology.  Indeed, this physician simply failed to opine on whether his current bilateral knee disability is at least as likely as not related to service.  When VA undertakes to examine a Veteran, VA is obligated to ensure that that examination is adequate.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  Here, the VA compensation medical opinion is inadequate for resolving the etiology of his bilateral knee disability.  

Moreover, in reviewing the Veteran's medical history, the physician made negative comments on his claim, albeit without concluding with a clear opinion on etiology.  The examiner appeared to rely largely on the absence of medical treatment for a bilateral knee condition, due to silence in the STRS concerning knee symptoms.  But, importantly, the physician failed to give due consideration to the Veteran's competent account of bilateral knee symptomatology beginning during and since service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir.2009) (expressly rejected the view that "competent medical evidence is required...[when] the determinative issue involves either medical etiology or a medical diagnosis."); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Ultimately, the examiner provided narrow medical findings and did not account for, and/or consider, pertinent evidence of record.  

Therefore, the Board finds a remand is necessary for a new VA examination and opinion based upon a thorough review of the evidentiary record, and with supporting rationale.


Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA compensation examination to determine the nature and etiology of the Veteran's bilateral knee disorder.  Contact the Veteran to see if he can report to an actual examination in the United States or elsewhere.  He is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of his pertinent medical and other history.

Based on a comprehensive review of the claims file and objective clinical evaluation, the examiner is asked to clarify all current knee disorders by specifying the present diagnoses.  And assuming there is a present diagnosis of a bilateral knee disability, the examiner is then asked to provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) that any current bilateral knee disorder is related to or dates back to the Veteran's military service.  In making this determination, the examiner should consider the veteran's lay statements that he progressively developed a bilateral knee disability during the 20 years he served in the military, including from repeatedly climbing ladders and performing other chores, wear-and-tear trauma, etc., while stationed on ships.  The examiner should also consider a November 1981 STR report wherein the Veteran answered "Yes" to the question "have you ever had or have you now giving way of the knee."  

In making this determination, the examiner must also specifically acknowledge and discuss any competent and credible lay evidence regarding the occurrence of in-service bilateral knee complaints as reported by the Veteran, as well as competent and credible lay testimony regarding the continuity of pertinent symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion).

But the term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

2.  Then readjudicate the claim, in light of any additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
PAUL S. RUBIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


